 In the Matter of ROMESPECIALTYCo.,INC.andMARY TnFar.r ANDMARJORIE WHITBECK(EDICK),INDIVIDUALSCase No. 9-CA-5.Decided June 9,1949DECISIONANDORDEROn June 25, 1948, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged, and was engaging, in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'He also recommended that the com-plaint be dismissed insofar as it alleged that the Respondent engagedin certain other unfair labor practices.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.2The Respondent excepts to the Trial Examiner's ruling that thecomplaint in the instant case was validly issued under Section 10 (b)of the amended Act. In support of this exception, it contends thatthe complaint should not have been issued because the charge was notfiled and served before September 12, 1947, more than 6 months afterthe occurrence of the alleged unfair labor practices.The Board hasheld that Section 10 (b) of the amended Act imposes no limitation onthe issuance of complaints in cases where the charges were filed andserved within 6 months of August 22, 1947, the effective date of theamended Act.3At the time of its transfer to the Board, the record inthe instant case did not contain proof of timely service of a copy of thecharge upon the Respondent.Subsequently, attorneys for the GeneralCounsel submitted to the Board an affidavit of a Board employee inthe office of the Regional Director for the Third Region wherein theISection 8(1) and(3) of the National Labor Relations Act, which the Trial Examinerfound was violated,is continued in all respects here material in Section 8 (a) (1) and (3)of the,Act, as amended2No exceptions were filed by any party to the findings and recommendations of theTrial Examiner to dismiss certain allegations of the complaint3Matter of Itasca Cotton Manufacturing Company, 79 NL R B 1442;Matter of S W.Evans&Son,81 N.L R B. 161.84 N. L. R. B., No. 9.55 56DECISIONSOF NATIONALLABOR RELATIONS BOARDaffiant stated that on September 12, 1947, she personally mailed a copyof the charge addressed to the Respondent.A true copy of this affi-davit was attached to the Board's "Notice to Show Cause" of March18, 1949, in which the parties were given notice that such proof ofservice would be made a part of the record in this case unless sufficient-cause to the contrary was shown in writing.The Respondent, reply-ing in the form of an affidavit by its president, does not deny the truthor authenticity of the Board employee's affidavit; nor does it denyactual receipt of the copy of the charge mailed on September 12, 1947.It contends that such service was defective because it did not conformto the manner of service provided in the Rules and Regulations of theBoard.4The Board employee's affidavit reveals that service in thiscase was made by regular rather than registered mail.However, wedo not regard this technical defect as sufficient in and of itself to affectthe validity of such service.The Board has held that proceduralrequirements with regard to proof of service should be liberally con-strued.6We are satisfied that the Respondentin factreceived thecopy of the charge addressed and mailed to it on September 12, 1947,in the normal course of the mails.Accordingly, the afore-mentionedevidence of service is hereby incorporated in the record.We find thatthe charge in the instant case was timely filed and served in accordancewith the requirements of Section 10 (b) of the amended Act.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Houston, Reynolds, and Murdock].The Board has reviewed the other rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief filed by the Respondent,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the modi-fications and additions noted herein.1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (3) and (1) of the Act by discharging employeeMary Theall because of her prominent role in the formulation andcirculation of the employees' petition for a wage increase on February4 Section 203 84 of the Board'sRules and Regulations provides that service shall bemade by "registered mail or in any manner provided for the service of papers in a civilaction by the law of the State in which the hearing is pending."5Matter of Old Colony Box Company,81 N. L R.B 1025 Section 203 85 of the Board'sRules and Regulations provides that "Failure to make proof of service does not affect.the validity of the service." ROME SPECIALTY CO., INC.574 or 5, 1947, and the subsequent work stoppage February 18, 1947.Theall was an active leader of the Respondent's employees in theirefforts to secure a wage increase.At the time of her discharge, theday following the work stoppage of February 18, she was informedby Butts, the president of the Respondent, that she was the "in-stigator of making trouble" and that without her "trouble willcease."The respondent contends that Theall was discharged becauseshe was interfering with the work of other employees and was notworking at her bench at the conclusion of the work stoppage.Therecord reveals, however, as the Trial Examiner found, that she didreturn to work within a reasonable period after the work stoppageterminated and reported to the plant the next day at the usual hour.The decision to discharge her was made summarily after the workstoppage occurred and with no previous warning that her conduct inthe plant was otherwise objectionable to the Respondent.Underthese circumstances,we arepersuaded that the Respondent believedher to be primarily responsible for the concerted activities of the em-ployees in the plant and agree with the Trial Examiner that she wasdischarged for thisreason.As we have heretofore held, the type of activities engaged in byTheall and other employees in the plant are clearly protected under theAct and a discharge for engaging in such activities violates not onlySection 8 (1), but also discourages membership in a labor organizationin violation of Section 8 (3).eMoreover, whether the discharge beregarded as a violation of Section 8 (1) or (3) of the Act, we find itnecessary to order that Theall be reinstated with back pay in order toeffectuate the policies of the Act.2.We also agree with the Trial Examiner that the discharge of Whit-beck (Edick), Theall's daughter, was motivated by her relationshipto Theall and was intended as a reprisal for the latter's participationin the concerted activities referred to above.We find no merit in theRespondent's contention that Whitbeck (Edick) was discharged be-cause she had not been meeting the minimum production schedule.According to the testimony of the Respondent's superintendent,Rundle, it was customary to warn an employee about 10 times that herwork was unsatisfactory before discharging her.The record revealsthatWhitbeck (Edick) was not warned once by the Respondent withregard to the quantity or quality of her work before the work stoppageoccurred.The record shows further that other employees in the plantwere not meeting the minimum production schedule.Not until 10minutes after 3 o'clock on the afternoon of February 18, the date of the6Matter of Kennametal,Inc,80 N L. R. B. 1481 ; see, also,Matter of WestinghouseElectric Corporation,Ansonia Plant, 77 N.L. R. B. 1058, and cases cited therein. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork stoppage, did Rundle recommend to Butts that Whitbeck(Edick) be discharged.Her discharge, like that of her mother,Theall, was effected the next day in a summary and final manner. Inview of these facts, we find that Whitbeck (Edick) was discriminato-rily discharged in violation of Section 8 (3) of the Act and shall orderthat she be reinstated with back pay, as recommended by the TrialExaminer.7ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Rome SpecialtyCo., Inc., Rome, New York, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discharging or in any other manner discriminating inregard to the hire or tenure of employment of its employees or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor form labor organizations, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection,and to refrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Offer Mary Theall and Marjorie Whitbeck (Edick) immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges and make each of them whole for any loss of pay each mayhave suffered by reason of discrimination against them by paymentto each of them of a sum of money equal to the amount determined inthe manner set forth in the section of the Intermediate Report entitled"The remedy" ;° SeeMatter of Califruit Canning Company,78 N. L R B.112, where the Board heldthat the discriminatory discharge of a wife because of the union activities of her husbandconstituted a violation of Section 8 (3) of the Act. ROME SPECIALTY CO., INC.59(b) Post immediately at its plant in Rome, New York, copies of thenotice attached hereto marked "Appendix A." 8Copies of said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that the saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of the receipt of this Order whatsteps the Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent committed unfair labor practices by interrogatingits employees concerning their concerted activities; by threatening andwarning its employees not to become affiliated with labor unions or anyother organization designed for the purposes of collective bargainingin regard to wages, hours, and working conditions; and by threaten-ing its employees with discharge or other disciplinary action if theyengaged in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationof our employees by discharging or in any other manner discrim-inating in regard to the hire or tenure of employment of ouremployees or any term or condition of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist labor organi-zations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiring mem-I In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be insertedbefore the words, "A DECISION AND ORDER," the words. "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING," 60DECISIONS OF NATIONALLABOR RELATIONS BOARDbership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Rela-tions Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Mary TheallMarjorieWhitbeck (Edick)All our employees are free to become or remain members of anylabor organization of their own choosing.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in oractivity on behalf of any labor organization, or because he has engagedin concerted activities for the purpose of collective bargaining or inother mutual aid or protection.ROME SPECIALTYCo.,INC.,Employer.Dated---------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMessrs. Richard LipsitzandJohn C. McBee,for the General Counsel.Evans & Evans, by Mr. Arthur S. Evans,of Rome, N. Y., for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed on September 11, 1947, by Mary Theall and MarjorieWhitbeck (Edick),' individuals, herein called respectively Theall and Whitbeck,the General Counsel of the National Labor Relations Board,2 on behalf of theBoard, caused the Regional Director for the Third Region to issue a complaintdated April 29, 1948, against Rome Specialty Co., Inc., herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, and as reenacted inSection 8(a) (1) and(a) (3) and Section 2 (6) and(7) of the Actas amendedby Labor Management Relations Act, 1947,3 herein called the Act.Copies of theiDuring her period of employment with the Respondent and at the time of the allegedunfair labor practices, Marjorie Whitbeck was known under the said name.Since thattime, she has married and is presently known under the name of Marjorie Whitbeck Edick.2The General Counsel and his representatives at the hearing are referred to herein asthe General Counsel,and the National Labor Relations Board as the Board.8Public Law 101, 80th Congress,Chapter 120,1st Session,June 23, 1947. ROME SPECIALTY CO., INC.61complaint, charge, and notice of hearing thereon were duly served upon the Re-spondent and Theall and Whitbeck.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) since on or about February 7, 1947, by (a) interrogat-ing its employees regarding their concerted activities, (b) threatening and warn-ing its employees to refrain from engaging in concerted activities, (c) threateningand warning its employees not to join or become affiliated with laborunions orany other organization which is designed for purposes of collective bargaining inregard to wages, hours, and working conditions, (d) threatening its employeeswith discharge or other disciplinary action if they engaged in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection; (2)on or about February 19, 1947, by discharging and thereafter failing and refusingto reinstate Mary Theall and Marjorie Whitbeck (Edick) because they engagedin concerted activities with other employees for the purposes of collective bar-gaining and other mutual aid and protection; and (3) by the foregoing conduct,has interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act and as reenacted in the same sectionof the amended Act, in violation of Section 8 (1) and (3) of the Act, and as re-enacted in Section 8 (a) (1) and (a) (3) of the amended Act.The Respondent's answer duly received admits certain allegations of the com-plaint concerning its corporate structure, its business activities, and the fact thatit is engaged in interstate commerce, but denies that it engaged in unfair laborpractices.In addition, the answer sets up two separate and distinct defensesto the complaint as follows: (1) that the unfair labor practices upon which thecomplaint is based occurred more than 6 months prior to the filing of the chargewith the Board and the service of a copy thereof upon the Respondent within themeaning of Section 10 (b) of the Act, as amended ; and (2) that Mary Theall andMarjorie Whitbeck(Edick)were discharged for cause within the meaning ofSection 10 (c) of the Act, as amended.Pursuant to notice, a hearing was held at Rome, New York, on May 12, 1948,before the undersigned, the Trial Examiner designated by the Chief Trial Ex-aminer.The General Counsel and the Respondent were represented by counsel.Theall and Whitbeck appeared in person.Full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evidence bearing on the is-sueswas afforded all parties.At the outset of the hearing, counsel for the Re-spondent moved to dismiss the complaint under Section 10 (b) of the Act, asamended, on the same grounds as set forth in the answer referred tosupra.Themotion was denied.`At the close of the hearing the General Counsel moved to4The Respondent contended at the hearing and in its brief that since no charge was filedand no complaint issued prior to the enactment of the Labor Management Relations Act,1947, and sufficient time having remained for the charging parties to meet the require-ments of the Labor Management RelationsAct, 1947, andthe charging parties havingfailed to meet such requirements, the General Counsel had no power or authority to issuethe complaint herein, and it therefore should be dismissed.It was further contended inthe Respondent's brief that any rights the charging parties may have had under the Actto have a complaint issue upon the charges filed expired with the enactment of the LaborManagement Relations Act, 1947, unless the rights survived by special provision of thelatter Act.It is the opinion of the undersigned that Section 10'(b) of the amended Actimposes no limitation upon the issuance of complaints in any case in which the chargeshave been filed within 6 months after August 22, 1947, the effective date of the amend-ments.The charge herein was filed September 11, 1947. SeeSmartley v PennsylvaniaSugar Company,108 F. (2d) 603 (C. A4) ; Anderson v General, etc.,134 Minn 21,158 N W. 715. The Respondent also set forth in its brief and argued at the hearing thatsince the charge did not specifically allege discrimination in regard to the hire and tenureof employment of Theall and Whitbeck,the General Counsel had no authority to issue a 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDconform the pleadings to the proof as to formal matters; this motion was grantedwithout objection.Although afforded an opportunity to argue orally on the rec-ord, the General Counsel and counsel for the Respondent waived this privilege,indicating instead their intention to file a brief.Briefs were duly received fromthe General Counsel and from counsel for the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent; Rome Specialty Co., Inc, is a corporation duly organizedunder the laws of the iState of New York, with its plant and principal office atRome, New York, where it is engaged in the manufacture of fishing tackle,novelties, leather goods and related products.During the year 1947, the Respond-ent purchased raw materials consisting principally of leather and metal productsvalued at approximately $350,000, of which approximately 90 percent was pur-chased from points outside the State of New York, and shipped to Respondent'splant in Rome, New York. During the same year, the Respondent's sales were'valued at approximately $700,000, of which approximately 95 percent representedsales to customers in States other than the State of New York. For the purposes,of this proceeding, the Respondent admits that it is engaged in commerce withinthe meaning of the Act.II.THE UNFAIR LABOR PRACTICES'A. The discriminatory discharge of Mary Theall1.Background, circulation of petition for wage increase, the strike,and discharge of TheallMary Theall was in the Respondent's employ from March 1946 until on or aboutFebruary 19, 1947, the date of her discharge. Theall's work consisted of operat-ing the touch press and the hand swivel machines, and at times when the ma-chine on which she was working broke down, she was assigned to do odd jobsin the plant such as sorting pins.The Respondent paid its employees on a piecework rate basis, or if they didnot produce in any one clay in accordance with the piecework schedules in effectfor their machines, they were paid a basic rate of 55 cents per hour on a day rate-basis.The method of determining whether an employee met her pieceworkschedule for the day was by weighing each employee's completed production afterthe close of work. Theall testified that at the end of her shift and immediatelybefore leaving the plant, she took her completed work to the head of the stairscomplaint containing allegations of discriminatory dischargeThat every single elementin a complaint issued by the Board need not be covered by a charge filed with the Boardhas been expressly decided by the Supreme CourtNational Licorice Co. v. N L. R. B.,309 U S. 350 Furthermore, as Mr. Justice Jackson statedin N. L. R B. v Indiana andMichigan Electric Company,et at,318 U S 9, " . The charge is not proof, it merelysets in motion the machinery of an inquiry.When a Board complaint issues, the question isonly the truth of its accusations.The charge does not even serve the purpose of a pleading.(Emphasis supplied).SeealsoMatter of Sewell Manufacturing Company,72 N. L. R. B 85.6Unless otherwise indicated,all findings of facts are based upon either admitted oruncontroverted evidence. ROME SPECIALTY CO., INC.63and a male employee carried it downstairs to the weighmaster. She did not seeher completed day's work weighed. On Saturday mornings she received a slipof white paper which contained notations of the number of hours worked or thetotal number of gross completed daily if she produced or exceeded her piece-work schedule.Theall received the piecework rate of 111/2 cents per gross when she beganher employment and after a month she was given an increase to the prevailingrate of 12 cents per gross.Her basic hourly rate throughout her period ofemployment was 55 cents.In December 1946, Theall and a number of other employees of the secondfloor of the plant began to talk among themselves about the need for an increasein the basic hourly rate and that they were not being credited with the fullamount of their piecework.On or about February 4 or 5, 1947, while thus engaged in conversation withseveral employees concerning the rates of pay, Theall voiced her opinion thatthere was no use talking about a raise, but suggested rather that a petition ask-ing for a 10-cent raise be drafted, and submitted to Jerrold Butts, the presidentof the Respondent.In accordance with her suggestion, Theall and another employee, Helen Sobik,wrote the following inscription on a piece of brown wrapping paper : "We want a10¢ raise including piece work."During her lunch hour that day Theall signedthe petition and canvassed several other girls on the second floor, for their signa-tures.Upon their return to work at the finish of the lunch hour, Helen Sobiktook the petition around to the other girls on the floor and asked them to sign.The petition containing the signatures of 25 employees, was delivered to Butts.The following morning, Charles Rundle, the Respondent's plant superintendent,came up to the second floor and talked with each employee individually. Rundleasked Theall if she would give Butts 2 weeks to figure up his accounts beforeacting on the wage increase demand. Theall replied that it was no more thanfair that the Respondent have 2 weeks to go over its books and figures eOn February 18, Rundle again talked with Theall and told her that Buttswould like another 2 weeks to figure the rates of pay to determine if he couldgrant an increase.Theall told Rundle that since there were only 100 employeesin the plant, she did not think that so much time was necessary to figure on anincreased wage, adding that she did not think it was fair, as the employeeshad already waited 2 weeks. Rundle then told Theall that if she did not likethe idea, she could go downstairs, pick up her pay and go home. Theall answeredthat that would not be so easy.Rundle thereafter walked around the secondfloor and again talked with each girl individually.After Rundle left the second floor, Sobik as well as some of the other girlstalked with Theall.Theall suggested to each that if all the girls were in agree-ment, they should call a strike.After canvassing the girls and determiningthat they were willing to participate in a strike, Theall called the girls from theirORundle admitted talking to the girls individually after the receipt of the petition byButtsRundle testified that his purpose in talking with the girls was to determine whatgrievances they hadRundle did not deny the conversation with Theall.He statedthat,on a subsequent occasion,about a week after his first series of conversations withthe girls,he was asked about the increase while he was on the second floor and he told thegirls that if there were any raises to be given they could not all have them and that theywould have to wait for nearly 2 weeks because the Respondent had to go through its figures.The undersigned is of the opinion that Rundle was in error as to the date of this latterconversation and credits Theall's version of the conversation with Rundle. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachines at 12 noon.' The girls left their machines and congregated in agroup on the second floor of the plant.Theall, addressing them, said that sinceButts could not see their position on the wageincrease,they should make aneffort to bring a union into the plant to try to help the girls get an increasedwage.At the same time another petition was drafted with the following inscrip-tion : "If one girl gets fired, all the rest go too."This petition was signed byTheall, Sobik, and about 25 other employees.Butts was out of the plant when the work stoppage began.Upon receiving atelephonecall advisinghim of whatwas goingon, he came back to the plantimmediately,arriving at about 12: 30 p. in., and saw the girls who were stillengaged in the work stoppage, standing around the second floor.Butts askedwhat their trouble was, and one of the girls answered that they were not satisfiedwith Bundle's statement to them that morning, and they refused to work untilthey received an answer to their petition regarding the increased wage.Buttssaidthat any girl who was not satisfied was to report to the office, get her check,and go home.Whereupon one of the employees remarked that if one girl wasfired, they would all walk out.Butts' answer to this was, "All right,you are allfired."However, none of the girls left.Butts came around to where Theall wasstandingand she said to him, "I can't see how you expect girls to make piecework when they have to carry their work downstairs, wait for it to be weighed,carry it back up and when the machine breaks down, you have to wait five tofifteen minutes for a man to come fix your belt or do whatever you have got to do,and still you expect the girls to get a good rating for piece work."Butts accord-ing to Theall replied, "We are not making a barrel of money around here."Buttsthen told the girls that he would give them a few minutes to make up their mindsas to what they were going to do and went downstairs to his office.'A short time thereafter, two employees allegedly leaders of the strikers, ap-peared in Butts' office,° stating that the striking employees were then willing toreturn to their jobs.Butts told them that if they would go back towork he was4The girls on the 8 a in to 5 p in. shift had their lunch hour from 12 to 12: 30 p. in.Theall and the other girls from the 7 a.in. to 3 p. in shift who participated in the workstoppageleft their work8Butts, testifying regarding his version of the incidents in the plant during the workstoppage, stated that he arrived at the plant after 12 : 30 p in., when the employees shouldhave been working, and ascertainedthat theywere on strike.After some further con-versation which he could not remember, he told all of the striking employees to come tohis office to receive their pay.He returned to his office prepared to make out pay checks,but none of the employees reported to him.As a result Butts went back to the secondfloor and found the employees still standing around.He was asked a number of questionsand told the group that if he was going to increase their pay it would mean that theywould all "have to make out" on piece work, since the Respondent's products were highlycompetitive and it did not make so much money that it could afford to pay people who didnot produce more than their minimum base pay.Butts testified further that he believedhe told the group that his secretary had been ill, with the result that the Respondent hadbeen held up in changing its piecework rates, but that it would raise them as soon as itwas physically possible to do soButts then asked the employees whether they were goingto return to work, and they replied that they wanted time to think it overButts grantedthem 5 minutes and told the group that he would be in his office waiting for their answer.Butts' testimony is at slight variance with Theall's testimony.Theall denied that Buttstold the group that any pay increase would be dependent upon investigation of the pro-duction of various individuals or that it would be necessary for the Respondent to continueemploying only those workers who could produce sufficiently to enable the Respondent topay a higher rate on highly competitive products.As noted above, Butts was not certainas to exactly what he told the striking employees.From his observation of the witnessesand upon the entire record, the undersigned credits Theall's denials.°Butts did not name the two employees who came to his office but described them as"spokesmen for the group." ROME SPECIALTY CO., INC.65satisfiedand "would let it go at that time." One by one the girls with theexception of Theall and Sobik returned to their jobs at or about 1 p. in.Thealltestified that she and Sobik continued talking to Floorlady Miller about a unionin the plant until 2 p. in., when Theall remarked, "I guess we might as well goback to work, everybody else has, . . . there is nothing else we can do." Theallreturned to her job then, and worked the remainder of the shift until 3 p. m. whenshe left the plant.Upon leaving the plant, Theall talked with her daughter,Marjorie Whitbeck (Edick) 10 who was employed on the 3 p. m. to 11 p. in. shift.Theall told Whitbeck that Butts had refused to give the employees a raise andwanted more time and that the girls had called a strike that afternoon.Theallasked Whitbeck if she could help organize the girls on her shift into a union.The conversation between Theall and Whitbeck took place in the presence ofFloorlady Miller who was seated about 2 feet away.Theall reported for work at the regular time the next day and worked for 1hour when Helen Miller told her she was wanted in Butts' office. Theall sawButts in his private office where the following conversation ensued : Butts said,"I thought this thing was settled."Theall replied, "As far as I know, it was."Butts said,"You did not go back to work yesterday when the girls did." Theallanswered, "I did not say I would."Butts told Theall that the production figuresshowed that on the previous Monday she had completed 493/4 gross and on Tues-day only 25 gross.Theall remarked that it was unfair to compare Tuesday'swork with Monday's, since they were on a work stoppage for about 2 hourson Tuesday during which time they did not work. Butts then said, "I thinkyou'd better pick up your pay." Theall asked him what he meant and Buttsreplied, "It means you are fired, you are through."Theall remonstrated andstated that she was not the only girl who took part in the work stoppage, where-upon Butts said, "You are the instigator of making trouble.With you out ofthe 'way, trouble will cease."Butts then left his office and told his secretarytomake up Theall's check, which she received on her way out of the plant.That afternoon Theall, in the company of Sobik, Whitbeck, and several otheremployees, went to the office of the United Electrical, Radio and Machine Workersof America to confer with union representatives.11Theall never personallyrequested reinstatement thereafter.2.Reasons for Theall's discharge advanced by Respondent; conclusionsIn its answer, the Respondent averred that Theall was discharged for causewithin the meaning of Section 10 (c) of the amended Act. At the hearingherein, Butts gave the following reasons for discharging Theall: (1) becauseafter the strike she refused to go back to her job; (2) that she interfered withthe work of the other employees who were in her department while they weresupposed to be working; and (3) on company time she would bother the otheremployees to some extent, resulting in a decreased production for all employees.Butts testified that he concluded that Theall did not return to work the dayof the strike only from his investigation of the weight records.Other thanButts' testimony, the Respondent did not adduce any proof that Theall hadnot returned to her job as she testified she did at 2 p. in. and worked until theend of her shift at 3 p. in, the day of the strike. The undersigned credits Theall's10whitbeck's discriminatory discharge will be discussed hereinafter."The record reveals that Sobik was also discharged by the Respondent that day. Thecomplaint does not allege her discharge to have been in violation of the Act. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony in this regard.The fact is that she again returned to work at herregulartime at 7 a. m. on Wednesday, February 19, and worked for 1 hour beforeshe was called to Butts' office and told that she was discharged.With respectto the other reasons given by Butts for Theall's discharge, Butts admitted thateither Rundle or Helen Miller told him that Theall, after the strikewas sup-posedly called off, went from one worker to another, talking to them anddisturbing them the remainder of the afternoon while they were trying to work.He further admitted that Theall's disturbing tactics among the employees appliedonly to the afternoon of the strike.Butts admitted that prior to the strikehe had never checked Theall's work record, nor had he ever spoken to her abouther work. Theall's undenied, credible testimony is that during her entire periodof employment she was never warned regarding her work, nor had she receivedany complaints about her work, nor was she ever told that she was behind inthe established piecework schedules.The fact is that a check of the records ofearningsby Butts for the week of February 15, of the 25 employees who signedthe first petition asking for an increase inpay,revealed that Theall receivedhigher wages than did 15 other employees on the said list.Rundle admittedthat it was a daily occurrence for the girls to shout across the room at eachother.Rundle further admitted that if an employee is retained by the Re-spondent after the first 3 months of her employment, she is usually sufficientlycompetent to stay onIn view of the foregoing, it is clear that Theall was discharged by theRespondent because she engaged in concerted activities with other employeesin connection with the formation and circulation of the petition for a wageincrease on February 4, and.in connection with the work stoppage on February18It is apparent that whatever complaints the Respondent may have hadregarding Theall's alleged interference with the employees, are those immediatelyprior to and coincidentally with her concerted activity in respect to the petitionfor a wageincreaseand the work stoppage.As heretofore found, Theall didreturn to her work shortly after all of the other employees who were engagedin the work stoppage returned to their work. It follows that the reasonsadvanced by the Respondent for the discharge of Theall are without merit. Itis significant that Theall was discharged without any prior warning, for conductalleged by the Respondent to have motivated her discharge. It is more significantthat Butts did not undertake to investigate Theall's work record until afterthe work stoppage.Most significant, however, as to the Respondent's motivationfor Theall's discharge, was Butts' statement to her, which is undenied in therecord, that she was fired because she was the instigator of the trouble and thatwithout her the trouble would cease.Upon the basis of the foregoing and upon the entire record, the undersignedconcludes and finds that the Respondent discharged Mary Theall because ofher concerted activities in regard to the formation and circulation of the petitionfor, a wage increase on February 4 or 5, 1947, and for her concerted activities inthe work stoppage of February 18, with the resulting effect that the Respondenthas discriminated in regard to her hire and tenure of employmentand dis-couraged the formation of and membership in a labor organization in violationof Section 8 (3) of the Act,12 as reenacted in Section 8 (a) (3) of the Act, asamended.12 SeeMatter of Worthington-Creamery and ProduceCompany,52 N L R B 121, itcase involving discharges of employees because of their concerted activities,wherein theBoard stated, "We are of the opinion and we find that, irrespective of whether such con-certed activity resulted from any interest or activity in a labor organization,such dis- ROME SPECIALTY CO., INC.67B. The discriminatory discharge of Marjorie Whitbeck (Edick)1.Background ; facts leading up to Whitbeck's dischargeMarjorieWhitbeck (Edick), the daughter of Mary Theall, was initially em-ployed by the Respondent in June 1946.Because of illness, in November 1946she voluntarily terminated her employment with the Respondent for severaldays, but was rehired by Butts;' andiremained in the Respondent's employ untilshe was discharged on February 19, 1947.Whitbeck worked on the 8 a. in. to5 p. in. shift for several months and then transferred to the 3 p. in. to 11 p. in.shift until her discharge.She worked on the swager and punch press machinesin the plant as well as at odd jobs when her machine broke down.On February 18, 1947, Theall talked with Whitbeck at about 3 p. in. aboutthe work stoppage of the day shift employees which had taken place that after-noon, and asked her if she would help to organize the employees on her (Whit-beck's) shift into a union.Whitbeck worked the whole shift on February 18.During the course of the shift, Whitbeck talked with Glendora Van Loan, thefloorlady on the night shift, and told Van Loan that she was not going to talkto any of the night girls about joining a union because she did not want to stickher neck out and be discharged.On February 19, at about 3 p. m., Whitbeck accompanied Theall and two otheremployees to the headquarters of United Electrical, Radio and Machine Workersof America, and did not report for work until 4: 15 p 11114 She looked for hertime card but it was removed from the rack.Whitbeck asked Helen Miller whereher time card was, and she was told that she was wanted in Butts' office.Whit-beck was wearing an organizing committee button of the United Electrical, Radioand Machine Workers of America, on her lapel.When Whitbeck entered Butts'office he said, "We have been waiting for you."Rundle upon spying the unionbutton on her coat said, "You are well decorated, aren't you?"Butts then in-quired, "Whose idea was that9"Whitbeck stated that she would not mentionany names, whereupon Rundle said, "You think you are pretty cute, don't you?We have got your check, you go out and wait in the other office "Whitbeck satdown in the outer office to wait; Butts and Rundle put on their coats and wentout.They returned in about 15 or 20 minutes and called Whitbeck back intothe office.Butts told her that she had not been making her piecework schedulesand proceeded to show her books which revealed that she had dropped in herpiecework productionButts then stated, "The reason you are getting fired isbecause you haven't been making your piece work."2.Respondent's reasons for Whitbeck's discharge ; conclusionsIn its answer the Respondent averred that Whitbeck was discharged for causewithin the meaning of Section 10 (c) of the Act, as amended. At the hearing,crimination has the effect of discouraging the formation and membership in a labor organi-zation, which is the customary instrument utilized by employees in exercising the right toengage in concerted activities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed by Section 7 of the Act, and constitutes an, unfair labor prac-ticewithin the meaning of Section 8 (3) of the Act"See, also,Matter of RockinghamPoultry Marketing Cooperative,Inc,59 N L R B 486;Matter of Phoenix Mutual LifeInsuranceCompany,73 N L R B 146313Whitlock testified credibly and without contradiction that because the swager machineon which she was then working continually broken down, she became very nervous andterminated her employment14Whitbeck testified -,iithout contradiction that she had never previously reported towork late 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDButts testified that Whitbeck was discharged because her production for severalweeks prior to her discharge was way below par, and further because she wasdisturbing other employees while they were supposed to be working, by talkingto them.Butts admitted that the only occasion upon which he had to checkWhitbeck's work, during her entire period of employment with the Respondent,was after the work stoppage in the plant on February 18.He also testified thatafter the work stoppage he talked with Vats Loan about Whitbeck, and that VanLoan told him that Whitbeck was leaving her machine and going around talkingto other girls.Butts admitted that he had never before received such a reportregarding Whitbeck, from Van Loan or any other supervisory employee.He alsoadmitted that he had never talked with Whitbeck about her work, about absences,or about anything else pertaining to her employment prior to the time that hedischarged her, nor did he request Van Loan or any other supervisor to talkwith her.Whitbeck admitted that her production record forseveralweeks before thedate of her discharge may have been lower than the average, but explainedthat this was due to the many jobs she was shifted to during the 6 weeks beforeher discharge, because the swager machine on which she regularly worked wasbeing repaired.15This testimony which was undenied is credited. There is noevidence in the record that Whitbeck's work record was in anymanner more un-satisfactory than any of a number of other employees. In fact, Rundle acknowl-edged that during the week of February 15, there could have been 26 or 76employees whose records had fallen below the minimum production schedule. Itis significant, as Rundle testified, that the decision to discharge Whitbeck wasmade on the night of February 18, and her pay check was made out the followingmorning, several hours before she was to report for work. It is also significantthat when Whitbeck reported for work at 4: 15 p. in., on February 19, her timecard was missing and Butts and Rundle told her they had her pay check. It wasnot until later, after Butts and Rundle had gone out of the plant and returned inabout 20 minutes, that she was told, ". . . because you haven't been making yourpiece work," she was fired. In the opinion of the undersigned, Butts' reason fordischarging Whitbeck was merely an afterthought, and he so finds.It is clear from the testimony of Butts and Rundle that to all practical pur-posesWhitbeck had already been discharged by the Respondent before she hadarrived at the plant on February 19. Nothing remained to be done but to notifyher formally of the existence of an accomplished fact. It is evident that thereason for Whitbeck's discharge was her relationship to Mary Theall.Her sepa-ration merely implemented Theall's discharge. It was thus a reprisal for Theall'sconcerted activity and an interference with the right of self-organization and adeterrent to membership in a labor organization 16The undersigned therefore finds that Marjorie Whitbeck (Edick)was dis-charged on February 19, 1947, because of the concerted activities of Mary Thealland that the Respondent thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, dis-criminated in the tenure of her employment, and discouraged membership inlabor organizations 1715Whitbeck also testified without contradiction that practically all jobs to which shewas assigned while the swager machine was being repaired, were jobs on which she hadnever worked before16 SeeMatter of Memplos Furniture MfgCo , 3 N L. R B 26 at 33, enfd. 96 F. (2d)1018 (C A. 6) cert denied 305 U S. 62717 SeeMatter of Texas Textile Mills,58 N L R B. 352 ROME SPECIALTY CO., INC.C. Other alleged interference, restraint and coercion69,The complaint alleges that Respondent by its officers, agents, and supervisoryemployees from on or about February 1, 1947, to date, interrogated its employeesconcerning their concerted activities ; threatened and warned its employees to-refrain from engaging in concerted activities ; threatened and warned its em-ployees not to become affiliated with labor unions or any other organizationsdesigned for the purposes of collective bargaining in regards to wages, hours andworking conditions ; and threatened its employees with discharge or other dis-ciplinary action if they engaged in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection. Thus, the General Counseladduced testimony from Theall that on the Saturday after the pay-raise petition-,was submitted to the Respondent, Helen Miller told Theall that Butts did notwant a union in the plant and would fire anybody caught trying to bring theunion in or talking union to the employees. Theall also testified that duringthe period when the work stoppage was in effect she and Sobik were talking withMiller about a union coming into the plant, and Miller said she thought Butts-would close the plant if a union came in.It is the Respondent's contention raised at the hearing that Miller was astrawboss and not a supervisor within the definition of the Act 1B The Respond-ent admitted that among Miller's duties were the assignment of employees totheir jobs, instructing employees in their jobs, and the weighing of employees'work to determine the amount of piecework they produced in any one day.Mil-ler, in addition to these duties, regularly worked on production, and was paid onean hourly basis.The record is barren of any evidence that Miller had the rightto hire, fire, or discipline employees or that she could even recommend that em-ployees be hired, fired, or disciplined.It appears to the undersigned that Millerwas used mainly as a means of conveying information and instructions betweenButts and Rundle and the employees, and was not clothed with the commonly.known duties of supervisors. In the undersigned's opinion the General Counselhas failed to establish that Miller was a supervisor within the meaning of theAct, and he so finds. Furthermore, the record fails to establish that the Respond-ent had inspired or instigated the anti-union statements made by Miller toTheall and Sobik, nor did the Respondent ratify them. In addition, it is theundersigned's opinion that the General Counsel failed to prove by substantial evi-dence that when Miller told Theall and Sobik that she thought Butts wouldclose the plant if a union came in, she was not considered to be representingmanagement.This becomes more evident when it is considered that the record.reveals that Miller could not and did not act on employees' requests to her, suchas for a pay raise, to leave the plant before the end of the regular shift, or towork overtime, until she cleared with either Butts or Rundle.Under the cir-cumstances, and upon the record as a whole, the undersigned finds that theRespondent is not chargeable for Miller's statements to Theall and Sobik. It wilyaccordingly be recommended that the said allegation of the complaint be,dismissed.ie Supervisor is defined in the Act Section 2 (11) as follows : "The term 'supervisor'means anyindividual having authority in the interest of the employer, to hire, transfer,suspend,lay off, recall, promote, discharge, assign, reward, or discipline other employees,or responsibly to'direct them, or to adjust their grievances, or effectively to recommend,such action, if in connection with the foregoing the exercise of such authority is not of atmerely routine or clerical nature, but requires the use of independent judgment."853390-50-vol 84-6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section II, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.IV. THE REMEDY-Having found that the Respondent has engaged in certain unfair labor prac-tices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The undersigned has found that the Respondent discriminated in regard to thehire and tenure of employment of Mary Theall and Marjorie Whitbeck (Edick).The undersigned will therefore recommend that the Respondent offer each im-mediate and full reinstatement to her former or substantially equivalent posi-tion 19 without prejudice to her seniority or other rights and privileges and makeeach whole for any loss of pay she may have suffered by reason of such discrimi-nation by payment to each of a sum of money equal to that which each wouldhave earned as wages from the date of her discriminatory discharge to the date,of the offer of reinstatement less her net earnings 20 during such period.These violations as set forth above clearly indicate that the Respondent'spurpose was to defeat the exercise by employees of their rights to self-organiza-tion.Because of the Respondent's unlawful conduct and its underlying purpose,the undersigned is convinced that the unfair labor practices found are persua-sively related to the other unfair labor practices proscribed and that dangerof their commission in the future is to be anticipated from the Respondent's con-duct in the past?' The preventive purposes of the Act will be thwarted unlessthe recommendations are coextensive with the threat. In order, therefore, tomake effective the interdependent guarantee of Section 7, to prevent a recurrenceof unfair labor practices and thereby minimize industrial strife which burdensand obstructs commerce and thus effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from in any mannerinfringing on the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of MaryTheall and Marjorie Whitbeck (Edick) thereby discouraging the formation ofand membership in a labor organization, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of theAct, as reenacted in Section 8 (a) (3) of the Act, as amended.10 In accordance with the Board's consistent interpretation of the term, the expression,"former or substantially equivalent position," is intended to mean "former position wher-'ever possible, but if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, an Juan,Puerto Rico, Branch,65 N L R B 82720 SeeMatter of Crossett Lumber Company,8 N L R B 440, 492-498.21 SeeN L R. B. v. Express Publishing Company,312 U S 426,May Department StoresCo. v. N. L. It. B.,326 U S. 376. ROME SPECIALTY CO., INC.712.By said acts,the Respondent has interferedwith,restrained,and coercedIts employees in the exercise of -the rights guaranteed in Section7 of the Actand has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (1) of the Act,as reenacted in Section 8 (a) (1) of the Act, asamended.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.4.The Respondent has not committed unfair labor practices by interrogatingits employees concerning their concerted activities;by threatening and warningits employees to refrain from engaging in concerted activities;by threateningand warning its employees not to become affiliated with labor unions or any otherorganization designed for the purposes of collective bargaining in regard to wages,hours, and working conditions;and by threatening its employees with dischargeor other disciplinary action if they engaged in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Rome Specialty Co., Inc., Rome, NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of its employees bydischarging or in any other manner discriminating in regard to the hire ortenure of employment of its employees or any term or condition of theiremployment ;(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to join or form labororganizations,to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)OfferMary Theall and Marjorie Whitbeek (Edick) immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges and make each ofthem whole for any loss of pay each may have suffered by reason of discrimina-tion againstthem by payment to each of them of a sum of money equal to theamount determined in the manner set forth in the section entitled "The remedy,"above;(b)Post immediately at its plant in Rome, New York, copies of the notice at-tached hereto marked "Appendix A."Copies of said notice, to be furnished by theRegional Director for the Third Region, shall,after being duly signed by theRespondent's representative,be posted by it immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that the said noticesare not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Third Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps,the Respondent has taken to comply herewith. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that the complaint be dismissed, insofar as it allegesthat the Respondent committed unfair labor practices by interrogating its em-ployees concerning their concerted activities; by threatening and warning itsemployees to refrain from engaging in concerted activities ; by threatening andwarning its employees not to become affiliated with labor unions or any otherorganization designed for the purposes of collective bargaining in regard towages, hours, and working conditions ; and by threatening its employees withdischarge or other disciplinary action if they engaged in concerted activities forthe purposes of collective bargaining or other mutual aid or protection.It is further recommended that, unless the Respondent shall within ten (10)days from the receipt of this Intermediate Report notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take theaction aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies on, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85. As further provided in said Sec-tion 203.46, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.SIDNEY LINDNER,Trial Examiner.Dated June 25, 1948.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted ROME SPECIALTY CO., INC.73activities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employees named below immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.Mary TheallMarjorieWhitbeck (Edick)zation of their own choosing.We will not discriminate in regard to hire ortenure of employment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any labor organization,or because he has engaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.ROMESPECIALTY Co., INC.,Employer.Dated--------------------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced,or covered by any other material.